 
 
I 
108th CONGRESS 2d Session 
H. R. 5317 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction from gross income for the donation of blood. 
 
 
1.Short titleThis Act may be cited as the Relief for Life-Saving Blood Donors Act of 2004. 
2.FindingsThe Congress finds that— 
(1)each year over 4.5 million Americans need a life-saving blood transfusion, and the daily demand for blood is 38,000 units; 
(2)the Mayo Clinic reports that about 25 percent of all Americans will need a blood transfusion at least once in their life; 
(3)the Mayo Clinic also reports that only 5 percent of eligible Americans (about 8.8 million people) donate blood every year; 
(4)according to the American Association of Blood Banks, the average donor is a college-educated white male, between the ages of 30 and 50, who is married and has an above-average income; 
(5)these average statistics are currently evolving to reflect increasing blood donations from women and minority groups; 
(6)persons 69 years and older account for 10 percent of the population but need 50 percent of whole blood and red blood cell transfusions; 
(7)many blood banks have found that it is safe for seniors to donate blood; 
(8)the National Blood Data Resource Center reports that seasonal and regional blood supply shortages are not uncommon, and a shortage of red blood cells may occur if transfusion demands continue to rise and collection efforts cannot keep up the pace; 
(9)a major national trauma, such as an outbreak of disease, a natural disaster, or a terrorist attack, could dramatically affect the blood supply;  
(10)a single blood donation can help as many as three people; 
(11)blood cannot be manufactured and can only come as a gift from people; and 
(12)the American Red Cross and other blood-donation organizations urge people to give blood three times a year. 
3.Sense of CongressIt is the sense of Congress that— 
(1)all Americans should donate blood three times a year, as per the recommendation of the American Red Cross, as this simple task saves millions of lives each year; 
(2)blood donation is as valuable as other donations, such as organs, tissue, and bone marrow, and blood donors should be applauded for their commitment; 
(3)employers should allow workers to take time off of work, without a loss of pay or time, to donate blood; and 
(4)employees should be encouraged to participate in employer-sponsored blood drives. 
4.Deduction for blood and plasma donation 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Blood and plasma donation 
(a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount equal to $50 multiplied by the number of times during such year the taxpayer makes a qualified blood donation. 
(b)LimitationThe amount allowed as a deduction under subsection (a) for a taxable year shall not exceed $150 ($300 in the case of a joint return). 
(c)Qualified blood donationFor purposes of this section, the term qualified blood donation means the donation of blood or plasma at a blood bank center or blood-collection institution which is recognized by the Secretary (in consultation with the Secretary of Health and Human Services) and which provides receipts for each donation. . 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting after paragraph (19) the following new paragraph:  
 
(20)Blood and plasma donationThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items:  
 
 
Sec. 224. Blood and plasma donation 
Sec. 225. Cross reference. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
